           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

BRADLEY W. MCCAMMON,                 )
                                     )
                 Plaintiff,          )
                                     )
v.                                   )   Case No. CIV-19-038-KEW
                                     )
COMMISSIONER OF SOCIAL               )
SECURITY ADMINISTRATION,             )
                                     )
                 Defendant.          )

                           OPINION AND ORDER

     Plaintiff   Bradley   W.    McCammon   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.           For the

reasons discussed below, it is the finding of this Court that the

Commissioner=s decision should be and is AFFIRMED.

           Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).       A claimant is disabled under the Social
Security   Act   “only    if    his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                    42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.             See, 20 C.F.R.

§§ 404.1520, 416.920.1

     Judicial    review    of    the    Commissioner’s    determination     is




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                        2
limited in scope by 42 U.S.C. § 405(g).                    This Court’s review is

limited    to     two      inquiries:      first,   whether    the     decision     was

supported       by    substantial       evidence;   and,    second,     whether     the

correct legal standards were applied.               Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation       omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                        It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                  Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly   detracts     from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 41 years old at the time of the ALJ’s decision.

Claimant completed his education through the eighth grade and was

                                            3
in independent study one day a week for his ninth and tenth grade

years.     Claimant has worked in the past as a line loader for a

powder     coating     company    and    a   cleaner/operator    at   a    sawmill.

Claimant alleges an inability to work beginning September 1, 2016

due to limitations resulting from lower back pain with leg pain.

                               Procedural History

      On    October     13,    2016,     Claimant   protectively      filed      for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) and on October 25, 2016, Claimant filed for supplemental

security income pursuant to Title XVI (42 U.S.C. ' 1381, et seq.)

of the Social Security Act.             Claimant’s applications were denied

initially        and   upon      reconsideration.        On     May       8,   2018,

Administrative Law Judge (“ALJ”) Christopher Hunt conducted an

administrative hearing by video with Claimant appearing in Poteau,

Oklahoma and the ALJ presiding from Tulsa, Oklahoma.                  On May 21,

2018, the ALJ issued an unfavorable decision.                   On December 31,

2018, the Appeals Council denied review.             As a result, the decision

of   the   ALJ    represents      the   Commissioner’s   final    decision      for

purposes of further appeal.             20 C.F.R. §§ 404.981, 416.1481.



                 Decision of the Administrative Law Judge

                                             4
       The ALJ made his decision at step five of the sequential

evaluation.     He determined that while Claimant suffered from

severe impairments, he retained the residual functional capacity

(“RFC”) to perform light work with limitations.

                       Error Alleged for Review

       Claimant asserts the ALJ committed error in (1) reaching an

improper RFC; and (2) making improper findings at step five.

                          RFC Determination

       In his decision, the ALJ determined Claimant suffered from

the severe impairments of degenerative disc disease of the lumbar

spine with left lumbar radiculopathy, obesity, and hepatitis C.

(Tr. 14).     The ALJ concluded Claimant could perform light work

except that he was able to lift and push/pull up to 20 pounds

occasionally and ten pounds frequently; sit for six hours in an

eighty hour workday; stand for six hours out of an eight hour

workday; was unable to climb ladders, ropes, or scaffolds; and

only   occasionally   climb   stairs,   balance,   bend,   stoop,   kneel,

crouch, and crawl.    (Tr. 15).

       After consultation with a vocational expert, the ALJ found

Claimant could perform the representative jobs of fast food worker,

hand packager, and flagger, all of which were found to exist in

                                   5
sufficient numbers in the national economy.            (Tr. 20).      As a

result, the ALJ found Claimant was not under a disability from

September 1, 2016 through the date of the decision.          Id.

     Claimant contends the ALJ improperly failed to find his mental

impairments to be severe at step two and include the limitations

associated with the condition in the RFC.       The ALJ determined that

while   Claimant   alleged   and    reported   that   he   suffered   from

depression and anxiety, “the records are devoid of any diagnosis

or treatment for such.    Therefore, the [ALJ] determined that these

were non-medically determinable impairments.”         (Tr. 15).

     The references to a mental impairment in the record are

curious.    At each turn, the only reference to a diagnosis of

depression is a report by Claimant to the particular physician

attending him and not a diagnosis by any of these physicians of

record.    (Tr. 334, 337-38).      References are made in the record to

a prescription for Celexa, but no accompanying diagnosis for

depression is apparent.      (Tr. 309, 335).    Claimant also contends

the ALJ should have ordered a consultative mental examination to

ascertain the extent of his impairment.

     Generally, the burden to prove disability in a social security

case is on the claimant, and to meet this burden, the claimant

                                     6
must furnish medical and other evidence of the existence of the

disability.    Branam v. Barnhart, 385 F.3d 1268, 1271 (10th Cir.

2004) citing Bowen v. Yuckert, 482 U.S. 137, 146 (1987).                  A social

security disability hearing is nonadversarial, however, and the

ALJ bears responsibility for ensuring that Aan adequate record is

developed during the disability hearing consistent with the issues

raised.@   Id. quoting Henrie v. United States Dep't of Health &

Human Services, 13 F.3d 359, 360-61 (10th Cir. 1993).               As a result,

A[a]n ALJ has the duty to develop the record by obtaining pertinent,

available medical records which come to his attention during the

course of the hearing.@       Id. quoting Carter v. Chater, 73 F.3d

1019, 1022 (10th Cir. 1996).      This duty exists even when a claimant

is represented by counsel.             Baca v. Dept. of Health & Human

Services, 5 F.3d 476, 480 (10th Cir. 1993).               The court, however,

is not required to act as a claimant=s advocate.                Henrie, 13 F.3d

at 361.

     The   duty    to   develop    the       record    extends      to   ordering

consultative      examinations         and     testing      where        required.

Consultative   examinations      are    used   to     Asecure   needed    medical

evidence the file does not contain such as clinical findings,

laboratory tests, a diagnosis or prognosis necessary for decision.@

                                        7
20 C.F.R. ' 416.919a(2).       Normally, a consultative examination is

required if

     (1) The additional evidence needed is not contained in the
records of your medical sources;

     (2) The evidence that may have been available from your
treating or other medical sources cannot be obtained for reasons
beyond your control, . . .

     (3) Highly technical or specialized medical evidence that we
need is not available from your treating or other medical sources;

     (4) A conflict, inconsistency, ambiguity or insufficiency in
the evidence must be resolved, and we are unable to do so by
recontacting your medical source; or

     (5) There is an indication of a change in your condition that
is likely to affect your ability to work.

      20 C.F.R. ' 416.909a(2)(b).

      None of these bases for ordering a consultative examination

exists in the record.       The ALJ did not violate his duty to develop

the record by not ordering further mental evaluations.                  Moreover,

the   medical    evidence    of    Claimant’s     diagnosis    by   a    medical

professional of a mental condition which would constitute a severe

impairment is illusory and has not been established.

      Claimant   next   contends      the   ALJ   overstated    his     physical

capabilities in the RFC.          Specifically, Claimant asserts that his

back pain and associated radiculopathy prevents him from standing

or sit for six hours in a workday.          On September 14, 2016, Claimant


                                       8
saw Dr. Jamie W. Maner at the Sparks Health System complaining of

lumbar back pain.   Dr. Maner characterized the pain as moderate

and the functional limitation as “negative.”      (Tr. 281).     Dr.

Maner found Claimant’s back to have normal range of motion, normal

alignment with lumber tenderness.      Claimant’s extremities had

normal range of motion, normal tone, and no swelling.    Sensation

and motor strength were within normal limits.   (Tr. 282).

     On September 22, 2016, Dr. Arthur Pearson found Claimant to

be negative for back pain, neck pain or joint pain or swelling.

His back was found to have full range of motion, no tenderness,

palpable spasm or pain on motion.    The examination findings also

found limited range of motion, pain with motion noted during exam,

positive straight leg raising on the left, normal reflexes and

strength bilaterally in the lower extremities.      (Tr. 289).   X-

rays on October 5, 2016 showed early marginal osteophyte formation

at some levels, slight disc space narrowing at L4-5, but no

fracture or constructive lesion was evident.    (Tr. 290).

     On May 24, 2017, Dr. Joseph Queeney evaluated an MRI done of

Claimant’s lumbar spine.   He noted minimal disc bulges and a very

tiny extruded caudally migrated subligamentous fragment on the

left side that probably was irritating the left L5 nerve root.

                                 9
(Tr. 336).     Dr. Queeney also noted that Claimant had not tried

physical therapy, epidurals, a TENS unit, or a brace.            (Tr. 333).

Dr. Queeney concluded that epidural injections were recommended as

the least invasive means to attempt to shrink the nerve and allow

it to heal.    Surgery was not recommended at the time.          (Tr. 337).

     Dr. Janet Rodgers provided a physical RFC assessment wherein

she found Claimant could stand/walk and sit for six hours in an

eight hour workday.         (Tr. 48).       Dr. David Coffman reached a

similar assessment.       (Tr. 71).

     “[R]esidual functional capacity consists of those activities

that a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.”            White v. Barnhart, 287

F.3d 903, 906 n. 2 (10th Cir. 2001).                 A residual functional

capacity     assessment    “must      include    a   narrative   discussion

describing    how   the   evidence    supports   each   conclusion,   citing

specific medical facts ... and nonmedical evidence.” Soc. Sec. R.

96–8p.     The ALJ must also discuss the individual's ability to

perform sustained work activities in an ordinary work setting on

a “regular and continuing basis” and describe the maximum amount

of work related activity the individual can perform based on

evidence contained in the case record. Id.            The ALJ must “explain

                                       10
how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.”                    Id.        However,

there    is   “no   requirement    in    the    regulations       for    a    direct

correspondence between an RFC finding and a specific medical

opinion on the functional capacity in question.”                 Chapo v. Astrue,

682 F.3d 1285, 1288 (10th Cir. 2012).               The ALJ’s RFC assessment

was supported by substantial evidence.                Nothing in the record

would support a finding of additional limitation due to Claimant’s

back    problems.   This   Court   finds       no   error   in    the   ALJ’s    RFC

determination based upon this condition.

       Claimant also contends he could not maintain a full time work

schedule because of the limitations caused by his hepatitis C

condition.     Claimant cites to a record from Dr. Fernando Calero

Baquerizo which stated that Claimant was to begin treatment for

hepatitis C and that he was experiencing nausea.                 The majority of

the report is an admonition to Claimant to refrain from IV drug

use and ETOH in order to assess his liver function.                     (Tr. 305).

The record does not support a finding of further limitation as a

result of this condition.

       Claimant also asserts that the ALJ failed to properly consider

his subjective statements.         The ALJ quoted Claimant’s functional

                                        11
reports and testimony at length.          (Tr. 16-17).        He concluded,

however, that his statements were inconsistent with the medical

evidence including x-rays showing only mild degenerative disc

disease in the lumbar spine, having a low obesity body mass index,

and being prescribed hepatitis C medication with no reported

fatigue.   (Tr. 17).      The ALJ thoroughly discussed the various

inconsistencies in the medical evidence and the lack of support

for his subjective limitations.         (Tr. 17-19).     This Court finds

no error in the analysis.

                           Step Five Evaluation

     Claimant also challenges the adequacy of the hypothetical

questioning of the vocational expert by the ALJ.               However, the

challenge is based upon Claimant’s contention that the RFC was

flawed.    This   Court   has   found   the   RFC   to   be   supported   by

substantial   evidence.     The    hypothetical     questioning     of    the

vocational expert mirrored the ALJ’s RFC and, thus, no error is

found at step five.

                                Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.           Therefore,

this Court finds, in accordance with the fourth sentence of 42

                                   12
U.S.C. ' 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 31st day of March, 2020.




                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               13
